     Case 2:18-cv-00825-KJM-CKD Document 67 Filed 04/12/21 Page 1 of 3


 1   WALTER F. BROWN. JR. (STATE BAR NO. 130248)
     SHARON E. FRASE (STATE BAR NO. 282923)
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 3   San Francisco, California 94105
     Telephone: 415-773-5700
 4   Facsimile:    415-773-5759
     wbrown@orrick.com
 5   sfrase@orrick.com

 6   Attorneys for Defendant
     PS FUNDING, INC.
 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                  Case No. 2:18-CV-00825-KJM-CKD
11
                      Plaintiff,                STIPULATION AND WITHDRAWAL
12
                                                OF VERIFIED CLAIM OF
           v.                                   LIENHOLDER, PS FUNDING, INC.
13
     REAL PROPERTY LOCATED AT 8744
14   VYTINA DRIVE, ELK GROVE,
     CALIFORNIA, SACRAMENTO COUNTY,
15   APN: 115-1460-028-0000, INCLUDING
     ALL APPURTENANCES AND
16   IMPROVEMENTS THERETO, at al.
17
                      Defendants.
18
19

20

21

22

23

24

25

26

27

28
                                                                STIPULATION OF WITHDRAWAL
                                                             AS TO CLAIMANT PS FUNDING, INC.
                                                               CASE NO. 2:18-CV-00825-KJM-CKD
     Case 2:18-cv-00825-KJM-CKD Document 67 Filed 04/12/21 Page 2 of 3


 1          IT IS HEREBY STIPULATED by and between Plaintiff UNITED STATES OF
 2   AMERICA (“Plaintiff”) and Claimant PS FUNDING, INC. (“Claimant”) as follows:
 3          1.      That Claimant asserted a lienholder interest in defendant property located at 8744
 4   Vytina Drive, in Elk Grove, California (“Defendant Vytina Drive”). The loan has since been
 5   satisfied and the Claimant no longer has an interest in Defendant Vytina Drive. Accordingly,
 6   Claimant hereby withdraws its claim filed in this Action with respect to the real property located
 7   at 8744 Vytina Drive, Elk Grove, California, Sacramento County, APN: 115-1460-028-0000 (the
 8   “Property”); and
 9          2.      To the extent required under F.R.C.P. 41(a), the United States agrees to dismiss
10   with prejudice the Claimant in this Action pursuant to F.R.C.P. 41(a). The Defendant Vytina
11   Drive is the in rem defendant.
12          3.      That each party hereto is to bear his, her and its own costs.
13          4.      That Claimant be removed from the Service List for this matter.
14
      Dated: December 31, 2020                      WALTER F. BROWN, JR.
15                                                  SHARON E. FRASE
                                                    Orrick, Herrington & Sutcliffe LLP
16

17
                                                    By:       /s/ Sharon E. Frase
18                                                                    SHARON E. FRASE
                                                                    Attorneys for Defendant
19                                                                    PS FUNDING, INC.
20
      Dated: 1/4/2021                               MCGREGOR W. SCOTT
21                                                  United States Attorney
22

23                                                  By:     /s/ Kevin C. Khasigian
                                                                      Kevin C. Khasigian
24                                                              Assistant United States Attorney
25

26

27

28
                                                                               STIPULATION OF WITHDRAWAL
                                                                            AS TO CLAIMANT PS FUNDING, INC.
                                                                              CASE NO. 2:18-CV-00825-KJM-CKD
     Case 2:18-cv-00825-KJM-CKD Document 67 Filed 04/12/21 Page 3 of 3


 1                                          ORDER

 2
           The Court has read and considered the Stipulation of Withdrawal of Claim by
 3   PS Funding, Inc. (“the Stipulation”) by Claimant PS Funding, Inc. (“Claimant”), and
 4   Plaintiff, United States of America (“Plaintiff”), by and through their respective
 5   counsel (collectively, the “Parties”). For the reasons stated in the Stipulation and for
 6   good cause shown,
 7         IT IS HEREBY ORDERED as follows:
 8         1.    The Stipulation is approved.
 9         2.    Claimant’s claim filed in the above-captioned case on June 8, 2018 [Dk.
10   12] is hereby deemed withdrawn.
11         3.    Claimant is hereby deemed dismissed from the above-captioned case.
12         IT IS SO ORDERED.
13   DATED: April 12, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      STIPULATION OF WITHDRAWAL
                                                                   AS TO CLAIMANT PS FUNDING, INC.
                                                                     CASE NO. 2:18-CV-00825-KJM-CKD
